DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 objected to because of the following informalities:  
Claim 1, Line 16, “the other part” should be --an other part--; 
Claim 2, Line 4, “the sum” should be --a sum--; 
Claim 3, Line 4, “the sum” should be --a sum--; 
Claim 4, Line 4, “the sum” should be --a sum--; 
Claim 5, Line 4, “the sum” should be --a sum--; 
Claim 6, Line 5, “the running track” should be --a running track--; 
Claim 7, Lines 5-6, “the overflow area” should be --an overflow area--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “and in a pump without a thrust plate, the second end of the plunger is directly mounted on the swashplate via the slipper” which renders the claim indefinite because it conflicts with the recitation of “a thrust plate” (Line 3) being included in the pump, thus rendering the claim scope indeterminate.  
	Claims 2-5 & 7-8 are rejected due to their dependence from Claim 1.  
	Claim 6 recites “in a pump without a thrust plate, the swashplate communicates through a groove at the running track of the slipper on an oil suction side of the contact surface with the slipper” which renders the claim indefinite because it conflicts with the recitation of “a thrust plate” (Line 3 of Claim 1) being included in the pump, thus rendering the claim scope indeterminate.  

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
December 16, 2022